DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because:
The overall quality of the drawings is unsatisfactory. 
India ink, or its equivalent that secures solid black lines, must be used for drawings.
Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined.
Reference numerals must measure at least 1/8 in. in height.
Lead lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated.
See 37 CFR 1.84 and MPEP 608.02 for complete guidance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 10,115,553) hereafter “Chen”.
Regarding claim 1, Chen discloses a ground fault circuit breaker protector (Fig. 2) for wrong wiring power-off protection (¶ [Abstract]), comprising two conductors fixedly mounted inside a shell (5 and 31), wherein one of the conductors is a power input end (30); and a line output end (the other terminal next to 43, shown in Fig. 2) is electrically connected to a load output end (17) through a transfer relay (40) and forms the other conductor; the ground fault circuit breaker protector further includes a reset mechanism (reset mechanism) and a movement arm (20); the movement arm is downwards inclined (Fig. 2); one end of the movement arm is fixedly connected to the power input end (Fig. 2), and the other end of the movement arm contacts the line output end and the load output end from the bottom (Fig. 2); the movement arm is electrically connected to the line output end and the load output end (Fig. 2); the reset mechanism is slidably arranged in the shell; the lower end of the reset mechanism supports the bottom surface of the movement arm; and the transfer relay is fixedly mounted on the shell (Fig. 2).
Regarding claim 2, Chen further discloses an end part of the movement arm is provided with two first contacts (Fig. 1); the line output end and the load output end are both provided with second contacts (Fig. 1); and the two first contacts respectively contact the two second contacts (Fig. 1).
Regarding claim 3, Chen further discloses the load output end is located above the power input end and the load output end (Fig. 1); the bottom of the load output end is provided with a first bent end (the bend section of 17, Fig. 1); the line output end is provided with a second bent end (Fig. 1); and the two second contacts are fixedly mounted on the first bent end and the second bent end, respectively (Figures 1-2).
Regarding claim 4, Chen further discloses a limiting pillar (the interior protrusion inside of 31) is arranged in the shell (Figures 1-2), and resists against the bottom surface of the movement arm (Fig. 2).
Regarding claim 8, Chen further discloses the movement arm is a metal clip (it is inherent to the design structure of Chen’s device since the arm is a conductor).



Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art fails to disclose or teach a sliding block, a buckle, and a trip mechanism; the sliding block is slidably arranged in the shell; the push rod slides in the shell; the push rod is plugged into the sliding block; the buckle is plugged into the sliding block from the side surface of the sliding block; the buckle locks the lower end part of the push rod; the trip mechanism is clamped with the buckle; the trip mechanism is located on one side of the buckle; and the sliding block supports the bottom surface of the movement arm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833 

/EDWIN A. LEON/Primary Examiner, Art Unit 2833